NUMBER 13-17-00394-CV

                     COURT OF APPEALS

              THIRTEENTH DISTRICT OF TEXAS

               CORPUS CHRISTI – EDINBURG


EDWARD L. KENNEDY,                                       Appellant,

                              v.

SOUTHBROOK DEVELOPMENT
CORPORATION, WESLEY C.
ANDERSON, LACEY M. ANDERSON,
CALLUM R. COOK, KIMBERLY A.
COOK AND KEENON RAYNER,                                  Appellees.


              On appeal from the 410th District Court
                  of Montgomery County, Texas.


                  MEMORANDUM OPINION

 Before Chief Justice Contreras and Justices Longoria and Tijerina
             Memorandum Opinion by Justice Tijerina
            On June 15, 2017, appellant, Edward L. Kennedy, perfected an appeal from a

judgment rendered against him in favor of appellees, Southbrook Development

Corporation, Wesley C. Anderson, Lacey M. Anderson, Callum R. Cook, Kimberly A.

Cook, and Keenon Rayner. 1 On August 6, 2019, the Clerk of this Court notified appellant

that the clerk’s record in the above cause was originally due on July 11, 2019, and that

the deputy district clerk, Leah Timmons, had notified this Court that appellant failed to

make arrangements for payment of the clerk's record. The Clerk of this Court notified

appellant of this defect so that steps could be taken to correct the defect, if it could be

done. See TEX. R. APP. P. 37.3, 42.3(b),(c). Appellant was advised that, if the defect was

not corrected within ten days from the date of receipt of this notice, the appeal would be

dismissed for want of prosecution.

        Appellant has failed to respond to this Court’s notice. Accordingly, the appeal is

DISMISSED FOR WANT OF PROSECUTION. See TEX. R. APP. P. 42.3(b), (c).



                                                                JAIME TIJERINA,
                                                                Justice


Delivered and filed the
27th day of August, 2019.




        1 This case is before this Court on transfer from the Ninth Court of Appeals in Beaumont pursuant
to a docket-equalization order issued by the Supreme Court of Texas. See TEX. GOV’T CODE ANN. § 73.001.


                                                   2